SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1180
CAF 11-01008
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF JUSTIN LINDELL,
PETITIONER-RESPONDENT,

                     V                                             ORDER

LYDIA BEARFIELD, RESPONDENT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-APPELLANT.

MICHAEL J. SULLIVAN, FREDONIA, FOR PETITIONER-RESPONDENT.

ALLISON B. MULLEN CARROW, ATTORNEY FOR THE CHILD, JAMESTOWN, FOR
ALLONA B.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered August 16, 2010 in a proceeding
pursuant to Family Court Act article 6. The order awarded the parties
joint custody of their child, with placement to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court